Citation Nr: 0732841	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  06-26 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to January 
1946. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Paul, Minnesota (hereinafter RO).  The case was 
remanded for additional development in June 2007 and is now 
ready for appellate review. 


FINDING OF FACT

The medical evidence of record shows Level II hearing acuity 
in the right ear and, at worst, Level III hearing acuity in 
the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5013A, 5107 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).    
 

REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim adjudicated below, VA has 
met the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With regard 
to the duty to notify, a letter dated in January 2006 
satisfied the duty to notify provisions.  As for the duty to 
assist, the veteran has been afforded VA examinations and 
there is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  The average 
impairment is set forth in the VA's Schedule for Rating 
Disabilities (hereinafter Rating Schedule), codified in 
C.F.R. Part 4, which includes diagnostic codes that represent 
particular disabilities.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The Rating 
Schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI in 38 C.F.R. § 4.85 represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing, Levels I through XI, is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII by 
intersecting the vertical column appropriate for the numeric 
designation for the ear having the better hearing acuity and 
the horizontal row appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  See 38 
C.F.R. § 4.85.

On the authorized VA audiological evaluation in August 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
62
50
65
65
70
LEFT
50
40
45
55
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 98 percent in the left ear.  
Using Table VI in 38 C.F.R. § 4.85, hearing at the September 
2005 VA examination was at Level II in the right ear and 
Level I in the left ear.  Under Table VII, Level II and Level 
I hearing intersect to warrant a noncompensable rating.  

On the authorized audiological evaluation in June 2006, pure 
tone thresholds, in decibels, were as follows:



HERTZ



Avg.
1000
2000
3000
4000
RIGHT
60
48
62
60
70
LEFT
60
45
55
65
75

Speech audiometry revealed speech recognition ability of 92 
percent, bilaterally.  Using Table VI in 38 C.F.R. § 4.85, 
hearing at the June 2006 VA examination was at Level II in 
each ear.  Under Table VII, Level II hearing in each ear 
intersect to warrant a noncompensable rating.  

On the authorized audiological evaluation in July 2007, pure 
tone thresholds, in decibels, were as follows:




HERTZ



Avg.
1000
2000
3000
4000
RIGHT
61
50
65
60
70
LEFT
59
45
55
65
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 90 percent in the left ear.  
Using Table VI in 38 C.F.R. § 4.85, hearing at the July 2007 
VA examination was at Level II in the right ear and Level III 
in the left ear.  Under Table VII, Level II hearing and Level 
III hearing intersect to warrant a noncompensable rating.  
Accordingly, an initial compensable evaluation is not 
warranted under the provisions of 38 C.F.R. § 4.85.

However, the regulations have two provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under 38 C.F.R. § 4.85 
because the speech discrimination test may not reflect the 
severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 
C.F.R. § 4.86(a) indicates that if puretone thresholds in 
each of the specified frequencies of 1000, 2000, 3000, and 
4000 Hertz are 55 decibels or more, an evaluation can be 
based either on Table VI or Table VIa, whichever results in a 
higher evaluation.  This provision corrects the fact that 
with a 55 decibel threshold level the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  38 C.F.R. 
§ 4.86(b) indicates that when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the Roman numeral designation for hearing 
impairment will be chosen from either Table VI or Table VIa, 
whichever results in the higher numeral, and that numeral 
will then be elevated to the next higher Roman numeral.  This 
provision compensates for a pattern of hearing impairment 
that is an extreme handicap in the presence of any 
environmental noise, and a speech discrimination test 
conducted in a quiet room with amplification of sound does 
not always reflect the extent of impairment experienced in 
the ordinary environment.  Id.  However, in this case, the 
audiometric results from the VA examinations do not meet 
these criteria and therefore, 38 C.F.R. § 4.86 is not 
applicable to the veteran's claim.

As noted above, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco, 7 Vet. App. at 58.  In this 
case the veteran is appealing the initial assignment of a 
disability rating.  As such, the severity of the disability 
is considered during the entire period from the initial 
assignment of the evaluation to the present time.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, the record 
contains no evidence showing the veteran to be entitled to a 
compensable rating at any point since the effective date of 
service connection.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  However, the assignment of 
disability ratings for hearing impairment are derived at by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  Lendenmann, 3 
Vet. App. at 349.  Thus, the doctrine of reasonable doubt is 
not for application.  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  The Board is constrained to abide by VA 
regulations.  The assigned noncompensable disability rating 
is appropriate based on the VA audiometric results in this 
case.  Thus, an initial compensable evaluation for bilateral 
hearing loss is not warranted.


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


